Detailed Action

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the IDS filed 8/13/2021. As per the claims filed 5/14/2021:
Claim(s) 1-20 is/are currently pending.
Claim(s) 1, 10, 16 is/are independent claims.

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Note Regarding AIA  Status



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 11062080. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims anticipate all the limitations of the current claims as shown below.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 of U.S. Patent No. U.S. Patent No. 11062080 in view of Ahmet Gurcan et al (US PG Pub no. 2008/0100623).

In a digital medium environment to preview a font relative to digital content created using a design application, a method implemented by a computing device, the method comprising: 
receiving, by a caching module, download data describing a font file of the font [col 18, lines 48-49];
generating, by the estimation module, a particular font table that includes the determined characters and the characters used by the design application from a Compact Font Format (CFF) table or a Glyph Data (glyf) table included in the font file [[col 19, lines 20-24]].
generating, by a purging module, a custom font table by removing font tables included in the font file except for an OS/2 table and a Character to Glyph Index Mapping (cmap) table [col 19, lines 21-24]; and 
rendering, by the design application, a glyph of the font relative to the digital content as a font preview using the custom font table and the particular font table [col 19, lines 65-67].
The patent failed to specifically disclose determining, by an estimation module, characters of a Unicode block that include characters used by the design application.
Gurcan, in the same field of determination of UNICODE characters discloses this limitation in [0027, 0033, 0036, wherein Gurcan discloses determination of characters of a Unicode block].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Patent’s estimation module to 

Independent claims 10 and 16 are rejected for the same reasons as claim 1 above.
Dependent claims 2-9, 11-15, 17-20 are rejected for being dependent on a rejected base claim.

Allowable Subject Matter

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: independent claims 1, 10, 16 include subject matter found to be allowed on claim 7, 16 of parent application 16/566,707.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HOWARD CORTES/           Primary Examiner, Art Unit 2144